This case was submitted to the jury on counts 1, 3, and 5, the common counts in Code form No. 10, section 9531 of the Code of 1923. The counts held bad in the case of Kelly v. Burke,132 Ala. 235, 31 So. 512, are unlike the ones in the instant case. There they merely averred a delivery of the goods or that they were received by the defendant, and averred no promise to pay or facts from which an implied promise arose. The count held bad in Smythe v. Dothan Co., 166 Ala. 253, 52 So. 398, is also unlike the ones in the case at bar. The trial court did not err in overruling the demurrer to the complaint.
This suit involves transactions arising under what purport to be three separate contracts or agreements. The first one is of little moment, as there is no claim arising out of it, except perhaps as to the subsequent rejection of staves accounted for in the original purchase, and settled for, and then reduced or deducted upon subsequent inspections when the staves were being bucked, or after they, or some of them, were bucked and delivered or being delivered. The second contract related to the bucking and delivery of the staves after they had been acquired and inspected by the defendant, and, under this one, it seems that a good part of the controversy arose, and which, to a great extent, grew out of the subsequent culling, inspection, and rejection of some of the staves. The plaintiff contending that, when the staves were first acquired by the defendant and inspected, they then became the defendant's staves, and that they were entitled to compensation for all that *Page 572 
they bucked, whether they came up to the standard or not, and that a subsequent rejection of same should not deprive plaintiff of the price of bucking and hauling, and could not be charged against them as an abatement in part of the original price of same.
The last contract is evinced by a letter of June 30, 1923, and which is unilateral and wanting in mutuality, as there is nothing in it binding or obligating the plaintiffs to do anything — just an agreement of the defendant to take all staves at the price fixed as per classification given within the period fixed. Lucas Moore Stave Co. v. Kennedy, 212 Ala. 193,101 So. 894. As to this last contract, the plaintiff could not maintain an action on same as for a breach, but was remitted to the common counts as for the price of staves received by defendant from them or taken or converted by the defendant without sufficient compensation.
The plaintiff contends, and there was enough evidence to take the question to the jury, that certain staves were delivered under the last agreement and accepted by the defendant, who allowed them $25 per thousand too little for same, and that defendant subsequently took and hauled a lot of staves belonging to the plaintiffs, and did not give them the proper credit for same, and this fact alone justified the trial court in refusing the general charge for the defendant, regardless of whether or not the plaintiff could have maintained the common counts upon a breach or violation of the second agreement, though we by no means concede that this second contract and the facts in the case are such as would prevent the plaintiffs from maintaining an action upon the common counts as for the price of all staves accepted by defendant and not paid for in full because of a failure to haul and deliver the remaining 7,000 staves, regardless of the case of Martin v. Massie, 127 Ala. 504,29 So. 31. See Hartsell v. Turner, 196 Ala. 299,71 So. 658. Nor was the defendant entitled to the general charge because the contract was with one of the Woodleys alone as there was evidence from which the jury could infer that the contracts were with both of them. Neither was the plea of payment proven without dispute.
There is no merit in assignments of error 8, 10, and 12. The charges refused thereunder, whether correctly stating the law or not, pretermit the plaintiffs' right to recover under the third transaction and confine the inquiry to the second or special contract. Though we do not mean to hold that said charges should have been given had the second contract alone been involved. This criticism also applies to assignments 14, 15, 17, and 19.
Charges 24 and 25, refused the defendant, assert no proposition of law, and, if not otherwise faulty, they single out and give undue prominence to a part of the written contract. Moreover, as above stated, this contract was not binding and enforceable except upon common counts as for what the defendant got and should ex eqo et bona pay the plaintiffs. For this last and other reasons, not necessary to mention, there was no error in refusing charges 27, 28, and 30 requested by defendant.
The fallacy of charges 31, 35, and 37, refused the defendant, is sufficiently demonstrated in discussing the other charges.
Whether it was at the time competent for the plaintiff to show what it was worth to haul the staves, it was made so by the subsequent testimony of the defendant's agent and witness, who testified that he had some of the staves hauled and credited the plaintiff with same, less the cost of hauling, and the jury was entitled to be informed whether or not the cost of hauling was fair and reasonable.
There was no error in permitting the witness to show that a shortage in the staves was due to the culling or rejection of Gandy when they were being bucked. One of the issues in the case was whether or not the plaintiffs were to be compensated as per the staves accepted in the rough or original inspection, or after they had been bucked and delivered to the railroad.
There was no reversible error in not permitting the witness to give his opinion or conclusion as to whether or not the checks and tickets did or did not show an indebtedness from the defendant to the plaintiffs. In the first place, they spoke for themselves, and the jury could determine what they showed. Moreover, the defendant got the full benefit of the witness' testimony as to the status of the account from the witness and the ledger sheets.
Finding no reversible error in the record, the judgment of the circuit court must be affirmed.
Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur. *Page 573